DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
1.	Applicants elected figure 20 for examination.  Applicants withdraw the embodiments of figures 18 and 19 from consideration.  The embodiments of figure 18 and 19 recite structures comprising insulating layer 150.  The embodiment of figure 20 does not include insulating layer 150.  Therefore, there is no support in the embodiment of figure 20 for the claimed limitation of an “insulating layer”, as recited in clams 10 and 16.

2.	There is no support in the embodiment of figure 20 for the claimed limitation of “wherein following bonding second package device to the first package device, the first connector remains unbonded to the second package device”, as recited in claim 15.

3.	There is no support in the embodiment of figure 20 for the claimed limitation of “reflowing the eutectic material of the first ball connectors and the second ball connectors to transfer the first ball connectors and the second ball connectors from the plate to respective contact pads of a first package, wherein following the transfer of the first ball connectors, each of the first ball connectors maintains the particular shape of the respective alignment pattern”, as recited in claim 16, for the following reasons:
  Paragraph [0084] of the application recites: “After the second packaged semiconductor devices 170 are coupled to the first packaged semiconductor devices 130 using the plurality of connectors 120b' or 120a' and 120b', as shown in FIG. 20, a eutectic material of the connectors 120b' or 120a' and 120b' is then reflowed, which mechanically and electrically couples the second packaged semiconductor devices 170 to the first packaged semiconductor devices 130”.
That is, the second packaged semiconductor device 170 is first coupled to the first packaged semiconductor devices 130 by using the plurality of connectors 120b' or 120a' and 120b', as shown in FIG. 20, and only after said coupling, a eutectic material of the connectors 120b' or 120a' and 120b' is reflowed.  Therefore, transferring the first connectors and the second connectors from the plate to respective contact pads of a first package does not required and is not achieved by reflowing the eutectic material of the first connectors and the second connectors, as recited in claim 16.
 following reflowing the eutectic material of the first connectors, each of the first connectors maintains the particular shape of the respective alignment pattern, as recited in amended claim 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claims limitation of “forming the insulating layer comprises covering the second connector with a solder paste stencil”, as recited in claim 10, is unclear as to how the formation of insulating layer 150 comprises covering the second connector with a solder paste stencil 152, as depicted in figure 17, since the insulating layer and the solder paste stencil are spaced apart from each other and each have a different shape.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (9,082,754) in view of Kim et al. (2008/0284048).Regarding claim 1, Gruber et al. teach in figures 2A-2C and related text a method comprising: 
providing a packaged semiconductor device 82 including (inherently therein) an integrated circuit die disposed in a molding material and an interconnect structure disposed over the integrated circuit die and the molding material, the interconnect structure comprising a plurality of contact pads 86; 
providing a plate 40 comprising a plurality of connector patterns disposed thereon, two or more of the plurality of connector patterns including an alignment pattern disposed thereon (see e.g. figure 1A); and 
forming a connector material 76 in the plurality of connector patterns of the plate,

wherein the plurality of first connectors each comprises an alignment feature disposed thereon (the top part of element 78), and 
wherein the alignment features of the plurality of first connectors are formed from the alignment patterns of the two or more of the plurality of connector patterns on the plate. 
Gruber et al. do not explicitly state that the packaged semiconductor device 82 including an integrated circuit die disposed in a molding material and an interconnect structure disposed over the integrated circuit die and the molding material.
Kim et al. teach in figures 1, 4B and 5B and related text that a packaged semiconductor device including an integrated circuit die 100 disposed in a molding material and an interconnect structure disposed over the integrated circuit die and the molding material.Kim et al. and Gruber et al. are analogous art because they are directed to semiconductor packaging and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gruber et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the packaged semiconductor device in Gruber et al.’s device to include an integrated circuit die disposed in a molding material 
Regarding claims 2-4, Gruber et al. teach in figures 2A-2C and related text coupling each of the plurality of second connectors 78 to a contact pad 86 of a substrate or printed circuit board (PCB) 82, and
 aligning the packaged semiconductor device using the alignment features of the plurality of first connectors, and
wherein aligning the packaged semiconductor device comprises a process selected from the group consisting essentially of: a connection process, a wafer probe process, a chip probe process, a laser marking process, a singulation process, and combinations thereof.
Regarding claim 5, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a borofloat glass plate in prior art’s device in order to provide an improved connectors’ structure.
Regarding claim 6, the combined device includes an insulating material over the plurality of first connectors.
Regarding claim 7, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to provide the plate by providing an unpatterned plate, and wherein the method further comprises patterning the 
Regarding claims 8-9, the combined device includes patterning the unpatterned plate comprises forming cavities in the unpatterned plate.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the cavities to comprise a re-entrant angle of about 30 degrees to about 90 degrees and to pattern the unpatterned plate using a half-tone lithography mask in prior art’s device in order to form the shape the cavities according to the requirements of the application at hand.


Claims 10-15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (9,082,754) in view of Kim et al. (2008/0284048), Farinelli et al. (2009/0004840), Marcus et al. (3,900,432) and Shaeffer et al. (7,140,531).Regarding claim 10, Gruber et al. teach in figures 2A-2C and related text a method of packaging a semiconductor device, the method comprising: 
forming a first connector 78 in a first recess of a connector plate 40, the first recess having a first pattern shape at a bottom thereof; 
forming a second connector 78 in a second recess of the connector plate 40, the second recess having the first pattern shape at a bottom thereof; 

forming an carrier layer 40 over the first connector 78, wherein forming the insulating layer comprises covering the second connector 78 with the carrier layer 40.
Gruber et al. does not teach that the second recess lacking the first pattern shape at a bottom thereof and do not state aligning a second package device to the first package device based on a position of the alignment feature of the first connector; and bonding the second package device to the first package device by the second connector.  
Gruber et al. also does not teach that the carrier layer is an insulating layer, and forming the insulating layer comprises covering the second connector with a solder paste stencil.
Kim et al. teach in figure 5B and related text aligning a second package device to the first package device based on a position of the alignment feature of the first connector 18a and bonding the second package device to the first package device by the second connector 18b.   
Farinelli et al. teach in figure 2E and related text a first recess having a first pattern shape at a bottom thereof and a second recess lacking the first pattern shape at a bottom thereof.
Farinelli et al. further teach in figure 2E and related text that the carrier substrate is an insulating layer (see paragraph [0030].Farinelli et al., Kim et al. and Gruber et al. are analogous art because they are directed to semiconductor packaging and one of ordinary skill in the art would have had a 

Regarding the claimed limitations of “forming the insulating layer comprises covering the second connector with a solder paste stencil”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced. The usage of a solder paste stencil as a printing mask will not produce a structure different from that which uses different type of mask.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the 
In the alternative, Marcus et al. teach that screen or stencil printing techniques are conventional and are known in the art.
Shaeffer et al. teach that it is known to use stencil as a mask for printing. Marcus et al., Shaeffer et al. and Gruber et al. are analogous art because they are directed stencil masking and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gruber et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the insulating layer comprises covering the second connector with a solder paste stencil, as taught by Marcus et al. and Shaeffer et al., in Gruber et al.’s device, in order to simplify the processing steps of making the device by using conventional printing techniques.

Regarding claims 11-12, Gruber et al. teach in figures 2A-2C and related text that the first connector and second connector comprise a eutectic material, and 
wherein forming the first connector comprises depositing the eutectic material in the first recess and reflowing the eutectic material to fill the first pattern shape.



Regarding claim 15, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, that following bonding second package device to the first package device, to have the first connector remains unbonded to the second package device in prior art’s device in order to be able to use the device in a second package device which comprises different numbers of connectors.


Response to Arguments
1.	Applicants argue that there is support in the embodiment of figure 20 for the claimed limitation of "wherein following bonding second package device to the first package device, the first connector remains unbonded to the second package device", as recited in claim 15, because paragraph [0052] of the specification that recites," The first connectors 120a are used for alignment of the packaged semiconductor device 130 to the substrate or PCB 154 or other device in some embodiments. The insulating 

1.	The passage in paragraph [0052] of the specification does not necessarily read on the embodiment of figure 20.  In fact, it appears that said passage refers to non- elected embodiment of figures 18 or 19.  Said passage requires that the insulating material 150 is disposed on the first connectors 120a provides electrical isolation for the first connectors 120a.  Only the embodiment of figures 18 or 19 provides said insulating material 150 on the first connectors 120a and provides electrical isolation for the first connectors 120a.  Therefore, there is no support in the embodiment of figure 20 for the claimed limitation of "wherein following bonding second package device to the first package device, the first connector remains unbonded to the second package device", as recited in claim 15
If applicants withdraw claim 15 from consideration, as being directed to a non-elected embodiment, the 112 rejection will be withdrawn and claim 15 will be rejoined and allowed when the independent claim is allowed.

2.	Applicants argue that Gruber does not teach that “the plurality of asserted first connectors and the plurality of asserted second connectors each having a uniform material composition”, as recited in amended claim 1, because “as illustrated by Gruber Fig. 2A-2C, the solder contacts 78 each comprises a metal ball as well as solder”. 


Furthermore, regarding the claimed limitation of “the plurality of first connectors and the plurality of second connectors each having a uniform material composition”, it is noted that the term “uniform” does not require the connector material to comprise only one material.  The term “uniform” means “remaining the same in all cases and at all times; unchanging in form or character”, or “having always the same form, manner, or degree: not varying or variable”, or “identical or consistent”.  This means that each of the plurality of first connectors and the plurality of second connectors must remain the same, should not vary, and should be identical to each other.  Clearly, Gruber teaches that each of the plurality of first connectors and the plurality of second connectors remains the same, does not vary, and is identical to each other.  Therefore, Gruber teaches that “the plurality of asserted first connectors and the plurality of asserted second connectors each having a uniform material composition”, as required by claim 1.

3.	Applicants argue that there is support in the embodiment of figure 20 for the claimed limitation of "reflowing the eutectic material of the first connectors and the second connectors to transfer the first connectors and the second connectors from the plate to respective contact pads of a first package, wherein following the transfer of the first connectors, each of the first connectors maintains the particular shape of the 
Applicants further argue that amended paragraph [0046] of the specification, renders the above objections moot, and said amended paragraph [0046] is supported by, for example, at least Figure 9 and Figure 10.

3.	The transfer of connectors 120a and 120b from a plate 100 to package semiconductor device 130 as described in paragraphs [0043] and [0046] of the specification does not necessarily pertain to the elected embodiment of figure 20.
  Paragraph [0084] of the application, which explicitly describes the formation of the structure of the embodiment of figure 20, recites: “After the second packaged semiconductor devices 170 are coupled to the first packaged semiconductor devices 130 using the plurality of connectors 120b' or 120a' and 120b', as shown in FIG. 20, a eutectic material of the connectors 120b' or 120a' and 120b' is then reflowed, which mechanically and electrically couples the second packaged semiconductor devices 170 to the first packaged semiconductor devices 130”.
Therefore, one would consider the paragraph [0084], and not paragraphs [0043] and [0046], to determine the process of transferring the first connectors and the second connectors from the plate to respective contact pads of a first package.





If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
12/16/2020				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800